Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
Evidence was allowed on the trial to prove a partnership by general reputation.
The contents of letters were also permitted to be given in evidence, without proving that they were written by the party who was to be charged by their contents.
These errors are so manifest, that their statement alone is sufficient to show that the judgment in this cause must be reversed, and the cause remanded.
Ordered accordingly.